                  Case 19-10729-MFW             Doc 293       Filed 06/26/19        Page 1 of 25




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

                                                                       Case No. 19-10729 (MFW)
ORCHIDS PAPER COMPANY, et al.,1
                                                                        (Jointly Administered)
                                                      Debtors.
                                                                        Re: Docket Nos. 25, 179

      OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     TO (I) THE MOTION OF DEBTORS FOR ENTRY OF AN ORDER (A) APPROVING
      THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND
          CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS,
              (B) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
            CONTRACTS AND LEASES AND (C) GRANTING RELATED RELIEF
                  AND (II) THE CLAIM OF ORCHIDS INVESTMENT, LLC

           The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

 bankruptcy cases of the above-captioned debtors and debtors-in-possession (the “Debtors”), by

 and through its counsel of record, hereby files this objection (the “Objection”) to the (I) Debtors’

 Motion of Debtors For Entry of An Order (A) Approving the Sale of Substantially All of the

 Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)

 Authorizing the Assumption and Assignment of Contracts and Leases and (C) Granting Related

 Relief (the “Sale Motion”) [Docket No. 25] and (II) the claim of Orchids Investment, LLC

 (“Orchids Investment” or “Stalking Horse”).                In support of this Objection, the Committee

 respectfully states as follows:




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
 South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
 company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
 Tennessee 37027.

 36783/2
 06/26/2019 204488106.3
               Case 19-10729-MFW             Doc 293        Filed 06/26/19       Page 2 of 25



                                    PRELIMINARY STATEMENT

        1.       Through the Sale Motion, the Debtors seek approval to sell substantially all of

their assets to Orchids Investment2 (who is also the Debtors’ Prepetition Lender and DIP Lender)

for a purchase price of approximately $175 million (subject to certain adjustments), plus the

assumption of certain liabilities set forth in section 2.3 (the “Assumed Liabilities”) of Stalking

Horse Asset Purchase Agreement (the “APA”), or to a higher bidder depending on the outcome

of the auction sale scheduled for June 27, 2019 (the “Sale”). The Stalking Horse is buying

substantially all of the Debtors’ assets, but only assuming certain of the Debtors’ liabilities.

Significantly, the proposed purchase price in the APA is substantially in the form of a credit bid

with no cash payment to the Debtors other than the Wind-Down Payment.3

        2.       The Committee has no objection to the ability of Orchids Investment to credit bid

at the Auction for those assets on which it has valid and perfected prepetition liens and security

interests, but with respect to those assets not subject to a valid and perfected pre-petition lien, the

Stalking Horse must pay cash.             The Stalking Horse cannot credit bid or pay for these

unencumbered assets through the assumption of certain liabilities. The Stalking Horse can also

bid its DIP Liens by waiving the DIP Loan debt, but the DIP Loan will likely be no more than

approximately $1 million4.

        3.       As currently proposed, the Debtors’ sale is likely to result in an administratively

insolvent estate if the Stalking Horse is permitted to purchase substantially all of the Debtors’

assets, including cash, cash equivalents and accounts receivable for a cash payment of only

$500,000 and leave behind various liabilities with the Debtors and only a limited Wind-Down

2
  Terms not otherwise defined herein shall have the meanings ascribed to them in the Debtors’ Sale Motion [Docket
No. 25].
3
  The Wind-Down Payment consists of a payment of $500,000 cash but remains subject to reduction or return to the
Stalking Horse as more specifically described in Section 6.20 of the APA.
4
  As of the filing of this Objection, the Debtors have not yet drawn on the DIP Loan at all.


                                                      -2-
             Case 19-10729-MFW            Doc 293        Filed 06/26/19   Page 3 of 25



Payment (the $500,000) that is intended to fund all post-sale liabilities and the wind down of the

Debtors’ estates -- including the filing and confirmation of a plan of liquidation. The proposed

transaction is highly unusual in that the APA does not contain a “true-up” mechanism to ensure

that the Debtors’ estates are not left administratively insolvent.        Further compounding the

likelihood of administrative insolvency, the APA fails to create any escrows for outstanding

professional fee claims, wage or other employee benefit claims and other accrued but unpaid

operating expenses of the Debtors as of the Sale closing – including those post-petition trade

payables which are not assumed by the Stalking Horse. The proposed Wind-Down Budget

contemplates no return to unsecured creditors.

       4.      In order to the determine (1) the highest or otherwise best bid for the Debtors’

assets; (2) whether the sale is for fair and adequate value; and (3) the waterfall for distribution of

sale proceeds, the Court must determine the value of the Debtors’ unencumbered assets. The

Debtors have conceded that the Stalking Horse does not have a lien on (i) the Barnwell

Equipment; and (ii) Avoidance Actions. Additionally, there is a material dispute over whether

Orchids Investment’s prepetition liens encumber (i) the Debtors’ cash; (ii) commercial tort

claims and (iii) certain of the Debtors’ vehicles. While valuation of unencumbered assets

become less of an issue if there is a third-party bidder paying cash, the Court still must determine

that fair value is being paid for the Debtors’ assets.

       5.      Currently, the Debtors have failed to satisfy the standards of section 363 of the

Bankruptcy Code which requires that an adequate price is being paid for the assets and that the

Sale is being conducted in good faith. The “loan to own” Sale is being run solely for the benefit

of Orchids Investment – the Debtors’ Prepetition Lender and DIP Lender. The Sale, which is

being conducted outside of the context of a plan and disclosure statement, contemplates the sale




                                                  -3-
              Case 19-10729-MFW         Doc 293       Filed 06/26/19   Page 4 of 25



of substantially all of the Debtors’ assets and provides for no recovery to priority and unsecured

creditors of the Debtors. Moreover, the Debtors have offered no evidence of valuation of the

unencumbered assets they seek to sell.       Absent evidence that the Purchase Price provides

adequate and fair value for the Debtors’ assets – including purchase cash for the Debtors’

unencumbered assets - the Court cannot approve the Debtors’ Sale. If the Court permits a Sale to

go forward to either Orchids Investment or another Successful Bidder, the Court should require

the sale proceeds to be escrowed pending resolution of valuation issues related to the

unencumbered collateral, Orchids Investment’s claim and the Committee’s Challenge.


                                            BACKGROUND

        6.      On April l, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware. No trustee or examiner has been

appointed in these Chapter 11 Cases.

       7.       Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors

continue to operate their businesses and manage their properties as debtors in possession.

       8.       On April 15, 2019, the Office of the United States Trustee appointed the

Committee pursuant to 11 U.S.C. § 1102(a)(1) [Docket No. 65]. The Committee is comprised of

five members: (a) Dixie Pulp & Paper, Inc.; (b) Cellmark Paper, Inc.; (c) Little Rapids

Corporation; (d) Packaging Corporation of America; and (e) United Steelworkers.

       9.       Information regarding the Debtors’ history and business operations, capital

structure and primary secured indebtedness, and the events leading up to the commencement of

the Chapter 11 Cases can be found in the Declaration of Richard S. Infantino, Interim Chief

Strategy Officer of the Debtors, in Support of Chapter 11 Petitions and First Day Pleadings


                                                -4-
             Case 19-10729-MFW            Doc 293     Filed 06/26/19   Page 5 of 25



[Docket No. 19](the “Infantino Decl.”).

       10.     On the Petition Date, the Debtors filed the Motion of Debtors For Entry of (I) An

Order (A) Approving Bid Procedures In Connection with the Potential Sale of Substantially all of

the Debtors’ Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and

Manner of Notice Thereof, (D) Authorizing the Debtors to Enter into the Option Agreement and

the Stalking Horse Agreement, (E) Approving Bid Protections, (F) Approving Procedures for the

Assumption and Assignment of Contracts and Leases, and (G) Granting Related Relief; and (II)

An Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Free and Clear of All

Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of

Contracts and Leases and (C) Granting Related Relief (the “Bidding Procedures Motion”)

[Docket No. 25].

       11.     On May 20, 2019, the Court entered an Order (I) Approving Bid Procedures in

Connection with the Potential Sale of Substantially All of the Debtors’ Assets, (II) Scheduling an

Auction and a Sale Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)

Authorizing the Debtors to Enter Into the Option Agreement and the Stalking Horse Agreement,

(V) Approving Procedures for the Assumption and Assignment of Contracts and Leases, and (VI)

Granting Related Relief (the “Bid Procedures Order”) [Docket No. 179]. Paragraph 37 of the

Bidding Procedures Order clearly preserves the Committee’s challenge rights.

       12.     On June 14, 2019, the Committee filed its Objection to the Right of Orchids

Investment to Credit Bid Pursuant to 11 U.S.C. § 363(k) (the “Objection”) [Docket No. 259]. On

June 21, 2019, the Committee filed its Supplemental Objection to the Right of Orchids Investment

to Credit Bid Pursuant to 11 U.S.C § 363(k) (the “Supplemental Objection,” and along with the

Objection, the “Credit Bid Objection”) [Docket No. 274].         All arguments set forth in the




                                                -5-
               Case 19-10729-MFW          Doc 293       Filed 06/26/19     Page 6 of 25



Committee’s Credit Bid Objection are incorporated herein by reference.

        13.     On June 21, 2019, the Committee also commenced an adversary proceeding by

the filing of a complaint (the “Complaint”) challenging the extent, validity and priority of the

Prepetition Lenders’ liens and security interest in certain of the Debtors’ assets. See Unsecured

Creditors Committee of Orchids Paper Products Company v. Orchids Investment LLC and

Ankura Trust Co., LLC, Adversary Case No. 19-50264 (Bankr. D. Del. 2019) (the “Committee’s

Challenge”).

        14.     The auction sale for the Debtors’ assets is scheduled for June 27, 2019.

                                            OBJECTION

        15.     Section 363(b) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b). The criteria for approving a sale of assets outside the ordinary

course of business under section 363(b) of the Bankruptcy Code requires that: (i) a valid business

justification exist for the sale, (ii) the price represents fair value, and (iii) the parties negotiated

and entered into the sale transaction in good faith. See In re Abbotts Dairies of Pa., Inc., 788

F.2d 143, 149-50 (3d Cir. 1986); see also In re Montgomery Ward Holding Corp., 242 B.R. 147,

153 (D. Del. 1999). The “sound business purpose” test requires the Debtors to establish four

elements: (i) adequate notice to interested parties; (ii) that an adequate price is being paid for the

assets; (iii) good faith by the parties; and (iv) a sound business judgment for the sale. See e.g.

Abbotts Dairies, 788 F.2d at 149-50; Delaware & Hudson Ry., 124 B.R. 169, 176 (D. Del. 1991)

(citing In re Indus. Valley Refrigeration and Air Conditioning Supplies, Inc., 77 B.R. 15, 21

(Bankr. E.D. Pa. 1987)). Courts often rely on the price paid for assets at a competitive public

auction to determine whether a purchase price constitutes fair value. See Abbotts Dairies, 788

F.2d at 149.


                                                  -6-
              Case 19-10729-MFW              Doc 293        Filed 06/26/19      Page 7 of 25



        16.      Though a sale of substantially all of a debtor’s assets outside the structure of a

chapter 11 plan and disclosure statement is not prohibited by the Bankruptcy Code, multiple

courts have cautioned that in the absence of the protection and finality offered by a plan and

disclosure statement, the court must closely scrutinize the proposed sale. See In re President

Casinos, Inc., 314 B.R. 784, 785 (Bankr. E.D. Mo. 2004); see also Mission Iowa Wind Co. v.

Enron Corp., 291 B.R. 39, 43 (S.D.N.Y. 2003).

        17.      Through this lens, the Committee submits that the proposed sale to the Stalking

Horse, as presently constructed under the APA, must not be approved for the following reasons:

(i) the purchase price does not provide adequate and fair value given that many of the acquired

assets are unencumbered; (ii) Orchids Investment must pay cash for the unencumbered assets;

and (iii) the sale is not being conducted in good faith because it is likely to leave the Debtors

estates administratively insolvent. In addition, the Committee asserts there are certain issues

with the APA, which must be modified if Orchids Investment is the Successful Bidder.


A.      THE DEBTORS HAVE FAILED TO ESTABLISH THAT AN ADEQUATE PRICE
        IS BEING PAID FOR THE ASSETS

        18.      The Debtors propose to sell substantially all of their assets – many of which are

unencumbered.        Significant value exists in the Debtors’ unencumbered assets, including

avoidance actions under Chapter 5 of the Bankruptcy Code, NOLs, D&O Claims, the Debtors’

cash and such other unencumbered assets – including the personal property, machinery, and

equipment owned by Debtor Orchids Lessor SC, LLC (the “Barnwell Equipment”).5                              The




5
  The “Barnwell Equipment” includes the personal property, machinery, equipment and other assets owned by
Debtor Orchids Lessor SC, LLC (“Orchids Lessor SC”) at the Debtors’ Barnwell, South Carolina facility (the
“Barnwell Facility”). The Barnwell Equipment includes the QRT tissue paper machine, the primary machine that the
Debtors operate at their Barnwell Facility.


                                                      -7-
               Case 19-10729-MFW             Doc 293        Filed 06/26/19       Page 8 of 25



Stalking Horse has clarified that it is not purchasing the Debtors’ NOLs and D&O Claims and

has proposed to amend the APA to make clear that it is not purchasing these assets.

        19.      The Debtors have conceded that the Stalking Horse does not have a lien on (i) the

Barnwell Equipment; and (ii) Avoidance Actions. Additionally, there is a material dispute over

whether Orchids Investment’s prepetition liens encumber (i) the Debtors’ cash; (ii) commercial

tort claims; and (iii) certain of the Debtors’ vehicles. In order to the determine (1) the highest or

otherwise best bid for the Debtors’ assets; (2) whether the sale is for fair and adequate value; and

(3) the waterfall for distribution of sales proceeds, the Court must determine the value of these

unencumbered assets. While valuation of unencumbered assets become less of an issue if there

is a third party bidder paying cash for substantially all of the Debtors’ assets, the Court still must

determine that fair value is being paid for such assets and the waterfall of sales proceeds.

        20.      The Committee asserts that the Stalking Horse must pay cash for the Debtors’

unencumbered assets.6 It is axiomatic that where a “creditor’s lien reaches only some of the

property to be sold, the creditor cannot credit bid the secured claim for the unencumbered

property but must pay cash.” 3 Collier on Bankruptcy ¶ 363.09[3] (16th ed. 2019) (emphasis

added). See also In re Akard St. Fuels, L.P., No. CIV. A.3:01-CV-1927-D, 2001 WL 1568332,

at *3 (N.D. Tex. Dec. 4, 2001) (affirming the bankruptcy court’s denial of the creditor’s right to

credit bid because, inter alia, its alleged liens were in dispute and it was capable of bidding cash

at the auction and later recovering the cash if it proved its liens); In re Diebart Bancroft, No. 92-

3744, 1993 WL 21423, at *2, *5 (E.D. La. Jan. 26, 1993) (affirming the bankruptcy court’s




6
  If competing bidders are proposing to assume the same “Assume Liabilities” as the Stalking Horse, plus pay cash
for the Debtors’ remaining assets, the Assumed Liabilities assumed by the Stalking Horse cannot equal cash and do
not result in an offer that is higher or otherwise better.



                                                      -8-
                  Case 19-10729-MFW               Doc 293        Filed 06/26/19        Page 9 of 25



decision to prohibit the secured creditor from credit bidding its mortgage without also bidding

cash equal to the IRS’s asserted $270,000 lien on the property).

           21.      Each of the items of unencumbered collateral are further discussed in detail

below.

                    (i)      Avoidance Actions

           22.      Under the APA, the Stalking Horse proposes to purchase certain avoidance

actions under Chapter 5 of the Bankruptcy Code (the “Acquired Avoidance Actions”) – which

the Debtors have admitted is an unencumbered asset. The APA fails to identify, with any

specificity, the Acquired Avoidance Actions and it does not allocate any of the Purchase Price to

the Acquired Avoidance Actions. The Debtors have offered no evidence as to the valuation of

any of the avoidance actions other than the testimony of the Debtors’ Chief Strategy Officer at

the Credit Bid hearing on June 25, 2019, who testified that he had not completed an analysis, but

that he did not believe that there was any value to preference actions from the 90 days prior to

the Petition Date.7

          23.       In addition, the Debtors have failed to provide any analysis of the avoidance

actions, potential defenses or other information which would enable the Committee and/or any

other interested parties to understand the value of the Acquired Avoidance Actions. The failure to

provide this critical information prevents the Committee or any other interested party or bidder

from analyzing or valuing the Sale transaction.                   At the May 10, 2019 hearing on bidding

procedures, the Court acknowledged this very point noting:

                    THE COURT: Well, they currently don’t have any lien on
                    avoidance actions so.
                    MR. SWITZER: They do not. The prepetition lender does not
                    have a lien on avoidance actions. And as we get to in the DIP


7
    The Committee reserves it right to challenge the Debtors’ position that there are no valuable preference actions.


                                                           -9-
              Case 19-10729-MFW         Doc 293        Filed 06/26/19   Page 10 of 25



                portion of this, Your Honor, the lenders agree to carve-out
                avoidance actions and the proceeds of avoidance actions as far as –
                THE COURT: The DIP Lien so they won’t have any lien, but
                they’re acquiring them in the asset purchase agreement.
                MR. SWITZER: That they are seeking to acquire the so-called
                acquired avoidance actions.
                THE COURT: So, don’t we need that valued to determine
                whether their bid –
                …
                Their cash portion of their bid needs to be higher than $500,000.
                And it cuts against their assertion that the $500,000 will cover all
                administrative….

Trans. of May 10, 2019 Hearing at pg. 98, line 15 – pg. 99, line 8 (emphasis added). The

relevant pages are attached hereto as Exhibit A.


       24.      In this matter, the Debtors’ exercise of the avoidance powers provided under the

Code must be for the benefit of the entire creditor body, including the unsecured creditors. Here,

the Committee asserts that there is no evidence that the Stalking Horse is paying fair adequate and

fair value in cash for the Acquired Avoidance Actions. Accordingly, the Court must not approve

the sale of any avoidance actions of the Debtors.

                (ii)   Barnwell Equipment


        25.     Pursuant to the Fund Loan Agreement dated as of December 29, 2015 between

USBCDC Investment Fund 158, LLC (“Investment Fund”) and Orchids Paper Products

Company (including a promissory note and pledge agreement), Orchids Paper Products

Company provided a leverage loan to the Investment Fund, in the aggregate principal amount up

to $11,109,050 (the “Leverage Loan”).

        26.     The proceeds of the Leverage Loan were to be used by Investment Fund, in

addition to an equity investment, to make an aggregate equity investment in the Sub-CDE




                                                -10-
              Case 19-10729-MFW            Doc 293        Filed 06/26/19     Page 11 of 25



Lenders (as defined below). The Sub-CDE Lenders (as defined below) were to then make loans

to Orchids Lessor SC to acquire the Barnwell Equipment at the Barnwell Facility.

        27.     Pursuant to that certain Credit Agreement dated as of December 29, 2015 (as

amended, the “Sub-CDE Credit Agreement”) by and among Orchids Lessor SC, as borrower,

RDP 27 LLC, an Iowa limited liability company (“RDP”), and USBCDE Sub-CDE 146, LLC, a

Missouri limited liability company (together with RDP, collectively as lenders, the “Sub-CDE

Lenders”), Sub-CDE Lenders committed to make to Orchid Lessors SC a term loan of

$16,200,000 (the “Sub-CDE Loan”). As of the Petition Date, this loan is still held by the Sub-

CDE Lenders.

        28.     These collective transactions are defined in the Stalking Horse APA as the

“NMTC Arrangements.”8

        29.     The proceeds of the Sub-CDE Loans were used to acquire the Barnwell

Equipment. Orchids Lessor SC leased the Barnwell Equipment to Orchids, and the lease

payments were used to service the secured loans owed to the Sub-CDE Lenders.

        30.     Pursuant to the Sub-CDE Credit Agreement, Orchids Lessor SC granted the Sub-

CDE Lenders a first priority lien on all the assets of Orchids Lessor SC, the Barnwell Equipment,

and on the lease of the Barnwell Equipment by Orchids Lessor SC to Orchids. On December 29,

2015, the Sub-CDE Lenders filed a financing statement against Orchids Lessor SC, leaving the

collateral description blank.      On December 31, 2015, the Sub-CDE Lenders again filed a

financing statement, not an amendment, against Orchids Lessor SC, listing “all of [Orchids



8
  The “NMTC Arrangements” are defined in the APA as (a) the Credit Agreement, dated as of December 29, 2015,
by and among Orchids SC, RDP 27 LLC and USBCDE SUB-CDE 146, LLC, (b) the Fund Loan Agreement, dated
as of December 29, 2015 between USBCDC Investment Fund 158, LLC and Orchids; and (c) the Loan Agreement,
dated as of December 29, 205, between Orchids and US Bank, National Association (“US Bank”), in each case,
together with amendments, assignments and other documents, instruments and agreements related thereto.


                                                   -11-
                Case 19-10729-MFW        Doc 293        Filed 06/26/19   Page 12 of 25



Lessor SC’s] assets” including specifically listing the Barnwell Equipment. A true and correct

copy of the December 31, 2015 SUB-CDE financing statement is attached hereto as Exhibit B.

        31.      According to the Debtors’ bankruptcy schedules, neither the Sub-CDE Lenders,

nor the Investment Fund are listed as a lender in these Chapter 11 cases.

        32.      Perfecting a security interest in collateral takes two steps. First, the secured party

must establish a lien on the subject property. For general collateral this is done by a security

agreement. Second, the secured party must perfect their lien. To perfect an interest in fixtures of

real estate, perfection can be attained through the filing of the deed of trust or filing a UCC

financing statement. To perfect an interest in equipment, filing of a UCC financing statement

generally suffices. UCC filings are subject to the same rules of priority, essentially, as deeds of

trust. The first to file on a class of assets has the first right to the collateral. Each UCC filing is

date and time stamped, and that determines a creditor’s position in line.

        33.      US Bank initially filed a UCC financing statement on June 6, 2014, on all assets

of Orchids. On December 30, 2015, US Bank filed an amended UCC financing statement

specifically excluding from its perfected collateral the Barnwell Equipment. A true and correct

copy of the June 6, 2014 original US Bank Financing Statement and the December 30, 2015 US

Bank Amended Financing Statement are collectively attached hereto as Exhibit C. This action by

US Bank of removing the Barnwell Equipment from the covered and perfected lien collateral

meant that US Bank no longer had a perfected interest in the Barnwell Equipment as of

December 30, 2015. Any assignment by US Bank of the UCC financing statement after the

specific exclusion of the Barnwell Equipment cannot allow future assignees to claim a perfected

security interest in the Barnwell Equipment. US Bank cannot give rights in collateral where no

rights exist.




                                                 -12-
              Case 19-10729-MFW              Doc 293         Filed 06/26/19     Page 13 of 25



        34.      Furthermore, the Sub-CDE Lenders, by (1) executing the Sub-CDE Credit

Agreement and (2) filing a UCC on December 31, 2015 on the Barnwell Equipment, secured

their right as the first filer after US Bank’s exclusion of the Barnwell Equipment. See Exhibit B.

        35.      At no point in time after December 31, 2015 did the Sub-CDEs assign their rights

in the Barnwell Equipment to Orchids Investment (or Ankura Trust Co. or Black Diamond

Capital Management). Furthermore, the Sub-CDEs are not listed a secured lender in these

Chapter 11 Cases.

        36.      Given that US Bank relinquished its perfected interest in the Barnwell Equipment

and the Sub-CDEs have not assigned their perfected interest in the Barnwell Equipment, neither

US Bank nor Orchids Investment can assert any rights in the Barnwell Equipment.9

        37.      Under the APA, the Stalking Horse proposes to assume the NMTC Arrangements

by assuming the outstanding loan amount. As set forth above, as a result of the underlying

transactions included in the NMTC Arrangements, the Barnwell Equipment is not subject to a

lien from either US Bank or Orchids Investment (or Ankura Trust Co. or Black Diamond Capital

Management).

        38.      It is the Committee’s position that the Barnwell Equipment is worth substantially

more than the amounts owing under the NMTC Arrangements which the Stalking Horse

proposes to assume. In fact, the Debtors have listed the value of Barnwell Equipment in their

amended schedules as $16,878,828.06.10 To the extent there is unencumbered value in the




9
   Any argument that the Barnwell Equipment is a “fixture” subject to Orchid Investment’s lien also fails because
even if fixtures were included in the original US Bank mortgage filing on May 12, 2015, US Bank specifically
amended its UCC Financing Statement on December 31, 2015 to exclude the Barnwell Equipment. Therefore, the
subsequent December 24, 2018 assignment by US Bank of “all of its rights” to Orchids Investment could not include
the Barnwell Equipment as a fixture.
10
    The Committee does not concede that this is the value of the Barnwell Equipment and reserves it right to
challenge this valuation.


                                                      -13-
                Case 19-10729-MFW          Doc 293        Filed 06/26/19     Page 14 of 25



Barnwell Equipment, the Debtors must establish that the Stalking Horse is paying adequate and

fair value in cash for the Barnwell Equipment.

                  (iii)   Cash

          39.     The Committee’s Complaint alleges that the Stalking Horse does not have a valid

or perfected lien or security interest in the Debtors’ cash in the approximate amount of

$3,347,500 as of the Petition Date because the Stalking Horse does not have possession of the

cash or a control agreement with the depository banks as required by 12A Okla. Stat. Ann. § 1-9-

203.

          40.     There is currently a material dispute over whether the Stalking Horse has a lien on

the Debtors’ cash that the Court will have to address at a later date. Here, the Committee asserts

that there is no evidence that the Stalking Horse is paying fair adequate and fair value in cash for

all of the interest in the Debtors’ cash. Accordingly, the Court must not approve the sale of the

Debtors’ cash.

                  (iv)    Commercial Tort Claims

          41.     The Committee’s Complaint alleges that the Stalking Horse does not have a valid

lien or security interest in any commercial tort claims.

          42.     As the fiduciary for all creditors, the Committee is tasked with evaluating any

claims and causes of action of the Debtors, which would provide a recovery to unsecured

creditors in these cases. While the Committee’s investigation remains ongoing,11 it is in the

process of determining, among other claims, whether any commercial tort actions against various

entities that were involved in the construction of the Barnwell Facility exist. The commercial tort

actions     may    include,   among    others,    claims     for   fraudulent    inducement,     negligent


11
   The Committee received the Debtors’ first round of production of electronic communications (approximately
7,744 e-mail chain communications) on June 24, 2019.


                                                   -14-
               Case 19-10729-MFW               Doc 293         Filed 06/26/19       Page 15 of 25



misrepresentation, and breach of duty of good faith and fair dealing.

        43.       The Debtors maintain that any tort claim related to the construction of the

Barnwell Facility would be based in contract and is therefore a “general intangible” under the

Uniform Commercial Code.12 This overbroad assertion by the Debtors is just that – an overbroad,

unsupported assertion. Rather, the scope of potential commercial tort claims could demonstrate,

for example, that the Barnwell Facility-related contracts were procured by fraud or

misrepresentation of material fact or as a result of other commercial torts. See, e.g., In re Aspect

Software Parent, Inc., 578 B.R. 718, 726 (Bankr. D. Del. 2017) (Walrath, J.) (concluding that the

commercial tort claims at issue survived a motion to dismiss – where the movant argued that the

tort claims were barred by the parties' contract as a matter of law – given the tort claims were

separate and distinct from contract claims).

         44.      Based on testimony from the Debtors’ investment banker at the May 10, 2019

hearing, the Debtors have not undertaken any analysis of the value of any of the company’s

claims against Valmet related to the Barnwell Facility.

                  MS. KIMBLE: What about potential claims against Valmet; have
                  the debtors undertaken any sort of analysis as to the value of those
                  claims?

                  MR. LEWIS: I don’t think they have.

See Trans. from May 10, 2019 hearing at pg. 57 at lines 9-12. A true and correct copy of the

relevant pages of the May 10, 2019 hearing transcript are attached hereto as Exhibit D.




12
   Under Article 9 of the Uniform Commercial Code, commercial tort claims are not “general intangibles;” rather,
they constitute an independent category of collateral requiring special steps in order to obtain an effective security
interest. See UCC § 9-102(a)(42) (indicating that the term “general intangibles” applies to “any personal property,
including things in action, other than . . . commercial tort claims”); UCC § 9-102(a)(13) (defining a commercial tort
claim as “a claim arising in tort with respect to which: (A) the claimant is an organization; or (B) the claimant is an
individual and the claim: (i) arose in the course of claimant’s business or profession; and (ii) does not include
damages arising out of personal injury to or the death of an individual”).


                                                        -15-
               Case 19-10729-MFW                Doc 293         Filed 06/26/19        Page 16 of 25



         45.      Given the conceptual distinction between the commercial tort claims and any

claims arising from the Barnwell Facility-related contracts, the Stalking Horse cannot purchase

these unencumbered assets without adequately valuing any such causes of action and paying

cash for them.13

         46.      While the APA references the $500,000 Wind-Down Payment as the cash

consideration for unencumbered assets, the Debtors have failed to offer any evidence of the

valuation of their unencumbered assets or that the Wind-Down Payment is a sufficient purchase

price for these unencumbered assets. The Committee submits the cash portion of the Stalking

Horse bid is inadequate value for these unencumbered assets.14

B.       THE SALE RISKS LEAVING BEHIND ADMINISTRATIVELY INSOLVENT
         ESTATES

         47.      The proposed Sale fails to provide the liquidity need to fund distributions under a

confirmable and feasible chapter 11 plan.                   Instead, as currently proposed, the Sale may

potentially render the Debtors’ estates administratively insolvent. The Stalking Horse proposes

to purchase all of the Debtors’ cash, accounts receivables and cash equivalents under the APA.

While the Stalking Horse Agreement provides for a cash Wind-Down Payment of up to

$500,000 to fund the Debtors’ wind-down, there is no assurance that the Wind-Down Payment

will be sufficient to fund all remaining administrative expenses in these chapter 11 cases.15




13
   As stated in Orchids Investment’s Response to the Official Committee of Unsecured Creditors’ Objection to the
Right of Orchids Investment LLC to Credit Bid Pursuant to 11 U.S.C. § 363(k) [Docket No. 281], the Prepetition
Lender are not credit bidding for commercial tort claims.
14
   If the Successful Bidder is a party other than the Stalking Horse, the Court does not necessarily have to determine
these valuation issues at the Sale Hearing. Instead, the Court could require that all, or a portion of, the sale proceeds
are escrowed pending a hearing on and resolution of the valuation of the Debtors’ avoidance actions, commercial
tort claims, Barnwell Equipment, vehicles and the Debtors’ cash at closing.
15
   The Debtors’ Chief Strategy Officer testified that if the Wind-Down Payment were not sufficient to cover the
costs to wind-down the Debtors’ estates, the estates would be administratively insolvent. See April 30, 2019
Deposition Transcript of Richard S. Infantino (“Infantino Deposition Transcript”) at pg. 142 lines 1-12. A true and
correct copy of the relevant pages from the Infantino Deposition Transcript are attached hereto as Exhibit E.


                                                         -16-
              Case 19-10729-MFW               Doc 293         Filed 06/26/19       Page 17 of 25



        48.      Further compounding the problem, the APA fails to create any escrows for

outstanding professional fee claims, wage or other employee benefit claims and other accrued

but unpaid operating expenses of the Debtors as of the sale closing – including post petition trade

payables that are not assumed by the Stalking Horse.16 Moreover, the Wind-Down Budget

contemplates no return to priority or unsecured creditors.17

        49.      Without understanding the universe of potential administrative expenses and

priority and unsecured claims, the Committee's ability to evaluate whether the Sale transaction

will render the Debtors’ estates' administratively insolvent is impaired.

        50.      Section 363 asset sales should not be used to circumvent the protections for

creditors mandated in the Bankruptcy Code. Abbotts Diaries, 788 F.2d at 150 (instructing that

under the Bankruptcy Code provisions governing the sale of assets, the requirement of good faith

is paramount in ensuring that section 363 will not be employed to circumvent the usual creditor

protections of Chapter 11); In re Westpoint Stevens, Inc., 333 B.R. 30, 52 (S.D.N.Y. 2005)

(stating that “it is well established that section 363(b) is not to be utilized as a means of avoiding

chapter 11’s plan confirmation procedures”) aff’d in part, rev’d in part on other grounds, 600

F.3d 231 (2d Cir. 2010) (citing In re The Babcock & Wilcox Co., 250 F.3d 955, 960 (5th Cir.

2001)) (“[T]he provisions of § 363 . . . do not allow a debtor to gut the bankruptcy estate before

reorganization or to change the fundamental nature of the estate’s assets in such a way that limits

a future reorganization plan.”). A court cannot confirm a chapter 11 plan unless the plan


16
   While the APA provides for an “Accounts Payable Cap” and a “Cure Amount Cap” (APA, §§ 8.15, 8.18), these
caps are simply conditions to closing – not an obligation of the Stalking Horse to pay all outstanding post-petition
accounts payable at the closing of the Sale. If the Stalking Horse actually intended to pay all post-petition trade
payables, it would allow the DIP Loan proceeds to be used for this purpose or would otherwise escrow funds to
ensure that all post-petition trade payables of the Debtors were paid in full as part of the Sale.
17
   The Wind-Down Budget is the Debtors’ “best estimate” of the wind-down costs and does not include any funds
for post-petition administrative claims or funds for unsecured creditors. See Infantino Deposition Transcript, at pg.
118, lines 3-22; pg. 120, line 8 – pg. 121, line 5. A true and correct copy of the relevant pages of the Infantino
Deposition Transcript are attached hereto as Exhibit F.


                                                       -17-
             Case 19-10729-MFW           Doc 293        Filed 06/26/19   Page 18 of 25



provides for payment in full, in cash, of all administrative expense claims on the plan's effective

date. See 11 U.S.C. §1129(a)(9)(A); In re Hechinger Inv. Co. of Delaware, 298 F.3d 219, 224

(3d Cir. 2002). The same is generally true for priority claims under section 507(a) of the

Bankruptcy Code. See 11 U.S.C. §1129(a)(9)(B); In re Armstrong World Industries, Inc., 348

B.R. 136, 166 (D. Del. 2006). Likewise, courts typically will not approve a section 363 sale of

substantially all of a debtor's assets where such a sale would leave the debtor's estate with such

scant value as to frustrate or dictate a future reorganization. See, e.g., In re Braniff Airways, Inc.,

700 F.2d 935, 938-40 (5th Cir. 1983). The inability to confirm a plan generally constitutes cause

convert or to dismiss a chapter 11 case. 11 U.S.C. § 1112(b).

       51.     For the Sale to proceed outside of a plan process, the Purchase Price (particularly

with the credit bid) must include an amount of cash sufficient to fund an escrow for the post-sale

administrative expenses of the Debtors' estates. Otherwise, there is no good or legitimate reason

to allow Orchids Investment to use section 363 to liquidate the Debtors' chapter 11 estates. If

Orchids Investment wishes to avail itself of the benefits of chapter 11, it must pay the costs and

abide by the rules of the chapter 11 process.

       52.     If the Stalking Horse were permitted to take for itself the entire amount of the sale

proceeds without leaving sufficient funding for the Debtors to confirm a plan, these cases would

have been run solely for the benefit of the Prepetition Lender. The Prepetition Lender must not

be permitted to simply liquidate its collateral while leaving the Debtors unable to pay

administrative costs of their chapter 11 cases or comport with the plan confirmation process.

This Court cannot determine the Sale was conducted in good faith if it renders the Debtors’

estate administratively insolvent.




                                                 -18-
              Case 19-10729-MFW          Doc 293       Filed 06/26/19   Page 19 of 25



        53.     Accordingly, unless Orchids Investment’s bid includes a cash component

sufficient to (a) satisfy all Chapter 11 administrative expenses and priority claims as part of a

Chapter 11 plan, (b) to provide sufficient funding for a plan process and the expenses that will

accrue during the post confirmation wind-down period, and (c) to provide a recovery for

unsecured creditors sufficient to fund a distribution under a confirmable and feasible Chapter 11

plan -- the Sale must not be approved.


C.      SUFFICIENT CAUSE EXISTS TO ESCROW THE SALE PROCEEDS

        54.     The Committee has objected to the right of Orchids Investment to credit bid for

the Debtors’ unencumbered assets. The Committee has also filed a Complaint challenging the

extent, validity and priority of Orchids Investments’ liens and security interest in various assets.

If a third party purchaser is the Successful Bidder at the auction, sufficient cause exists to require

an escrow of the sale proceed that would otherwise be payable to Orchids Investment on account

of its alleged prepetition liens.

        55.     As with a denial of a credit bid that requires a lender/buyer to offer cash

consideration for the debtor’s assets, a requirement that a lender not receive any sale proceeds is

warranted when its liens are subject to a pending challenge. It is black letter law that the

opportunity to credit bid is not absolute. See In re The Free Lance-Star Publishing Co. of

Fredericksburg, VA, 512 B.R. 798, 805 (Bankr. E.D. Va. 2014) (“[A] court may deny a lender

the right to credit bid in the interest of any policy advanced by the Code, such as to ensure the

success of the reorganization or to foster a competitive bidding environment”) (citations

omitted). “The intent of section 363(k) is clearly to permit only those persons with a valid

security interest in property to be sold to claim a setoff." Bank of Nova Scotia v. St. Croix Hotel

Corp. (In re St. Croix Hotel Corp.), 44 B.R. 277, 279 (Bankr. D.V.I. 1984). Thus, courts have


                                                -19-
              Case 19-10729-MFW               Doc 293         Filed 06/26/19      Page 20 of 25



denied the opportunity to credit bid when a bona fide dispute exists regarding the validity of the

lien forming the basis for a credit bid. See Nat'l Bank of Comm. v. L.D. McMullan (In re

McMullan), 196 B.R. 818, 835 (Bankr. W.D. Ark. 1996) (holding that a secured creditor could

not credit bid "because the validity of its liens and security interests are unresolved"); Morgan

Stanley Dean Witter Mortgage Capital, Inc. v. Alon USA L.P. (In re Akard St. Fuels, L.P.), No.

3:01-CV-1927-D, 2001 WL 1568332, at *3 (N.D. Tex. Dec. 4, 2001) (refusing a request to credit

bid where the secured creditor's lien was subject to a bona fide dispute that could not be resolved

before the sale). The estate would be harmed if credit bidding is allowed and the purchaser's

disputed lien is invalidated following the sale. See McMullan, 196 B.R. at 835. Similarly, courts

may condition an insider/lender’s receipt of any sale proceeds based on the outcome of a pending

litigation.

        56.      In light of the facts set forth in the Credit Bid Objection and as set forth in the

Complaint, it would be an appropriate exercise of this Court's discretion to require that Orchids

Investment not receive any sale proceeds on account of its prepetition liens until the underlying

claims in the Complaint are adjudicated. To the extent sale proceeds are distributed to or for the

benefit of Orchids Investment, the sale order should require Orchids Investment to post an

irrevocable surety bond or letter of credit for the amount of the sale proceeds it receives.18


D.      OTHER MISCELLANEOUS SALE OBJECTIONS

        57.       In addition to the foregoing, the Committee raises the follow additional

objections to the APA, which must be modified as part of approval of any Sale:


18
  Alternatively, the Court could permit a certain amount of the sales proceeds (such as $100 million) to be paid to
Orchids Investment on account of its perfected liens with the remainder of the sale proceeds remaining in escrow
pending resolution of the Committee’s Challenge. Any sale proceeds received by Orchids Investment must be
backed by an irrevocable surety bond or letter of credit and remain subject to disgorgement pending final resolution
of the Committee’s Challenge.


                                                       -20-
                Case 19-10729-MFW            Doc 293         Filed 06/26/19     Page 21 of 25



                 (i)   Certain Assumed Liabilities Artificially Drive Up the Purchase Price
                 and Minimum Overbid

       58.       There are various Assumed Liabilities that Orchids Investment is including as part

of the Minimum Overbid under the APA – namely, purchase orders - that should not work to

artificially increase the Stalking Horse’s Purchase Price and the Minimum Overbid. See APA at §

2.3.

       59.       By way of explanation, a purchase order is an order that is issued by a buyer to a

seller to purchase certain goods. The purchase order has information for specific products or

services orders as well as agreed upon quantities and prices but does not result in a liability (from

an accounting standpoint) when issued. Instead, the liability is recorded on a company’s books

and records only once the buyer takes title to the goods ordered. Under the APA, Orchids

Investment is overstating the Minimum Overbid and its Assumed Liabilities by approximately

$5.28 million19 by asserting outstanding purchase orders are a liability of the Debtors. The

minimum bid is overstated because (i) a liability is not recorded until a buyer takes receipt of the

goods or services; and (ii) a basic concept in accounting is that every accounting transaction has

two entries – for every invoice received, the company should increase inventory by the same

amount.

          60.    Therefore, the Purchase Price and Minimum Overbid must be adjusted

 accordingly.




 19
   The $5.28 million purchase order amount is included on the most recent “Illustrative Minimum Qualified Bid”
document posted to the data room. Previous versions of the “Illustrative Minimum Qualified Bid” have included
higher purchase order amounts. Regardless of what number is included, the purchase orders should not artificially
drive up the price and the Assumed Liabilities.


                                                      -21-
             Case 19-10729-MFW          Doc 293        Filed 06/26/19   Page 22 of 25



               (ii)    Any List of Assume Contracts Must be Fixed as of the Sale Hearing

       61.     The Stalking Horse proposes to accept the assumption and assignment of certain

contracts, but the Stalking Horse reserves the right to amend the list of assumed contracts,

including the ability to remove contracts from the Assumed Contracts list up until two (2)

business days prior to closing. APA § 2.6(a)(i). Because rejection of a contract will likely result

in additional claims against the Debtors’ estates and therefore, impacts the value of a particular

bid, the list of assumed contracts must be fixed as of the Sale Hearing. The APA also fails to

provide any escrows for post-sale Assumed Contracts list modifications and thus, modification to

an assumed contract list could further result in the Debtors’ estates being unable to pay post-

petition administrative claims.

       62.     The APA (or any purchase agreement with a Successful Bidder) must be amended

to preclude the proposed purchaser from dropping assumed contracts from the Assumed

Contracts list (Schedule 2.6(a)) once the Sale Hearing begins. Otherwise, the Debtors risk

administrative insolvency post-Sale approval.

              (iii) Orchids Investment or the Successful Bidder Should be Required to
       Pay - In Full - All Post-Petition Obligations of the Debtors

       63.     Central to the Committee’s concerns in these chapter 11 cases is the prospect of

administratively insolvency (as more fully discussed on the record at the Final DIP hearing (May

30, 2019) and herein. It is far from clear that the Debtors will have sufficient funds to pay all

post-petition ordinary course obligations which are not assumed by the Stalking Horse or which

accrue following the Sale hearing and prior to the Sale closing. Accordingly, and to ensure that

the sale process is not run on the backs of the Debtors’ trade creditors solely for the benefit of the

Prepetition Lender, Orchids Investment or the Successful Bidder must be required to pay in full




                                                -22-
                 Case 19-10729-MFW             Doc 293         Filed 06/26/19     Page 23 of 25



any unpaid, post-petition obligations incurred by the Debtors.20 Alternatively, the Stalking

Horse must leave the Debtors with sufficient cash assets to pay in full all pre-Sale closing

administrative costs of the Debtors’ bankruptcy estates – even if they are not due in the ordinary

course pursuant to whatever trade terms are in place with the applicable creditor at the time of

the Sale closing.

                  (iv)  The APA Must Provide Clarity as to Avoidance Actions, Causes of
           Action (and Proceeds) that Are Excluded Assets.
           64.      The APA is unclear as to which avoidance actions or other causes of action are

considered Excluded Assets (as defined in the APA) that are being retained by the Debtors.

Recovery for unsecured creditors is speculative (subject to the outcome of the auction), and no

recovery by unsecured creditors will be had as a result of the Sale pursuant to the Stalking Horse

APA. The ability to pursue any potential D&O Claims, commercial tort claims, and avoidance

actions is critical to the creditors of the Debtors’ estates. Accordingly, the APA must explicitly

clarify the avoidance actions, and any other claims and causes of action – whether commercial

tort or otherwise – that are Excluded Assets under section 2.2 of the APA and remain estate

property.

                                       RESERVATION OF RIGHTS

           65.      The Committee expressly reserves the right: (1) to supplement this Objection at

any time prior to the hearing on the Sale Motion and/or at the Sale Hearing; and (2) to raise

additional or further objections to the Sale Motion at any hearing on the Sale Motion and/or at

the Sale Hearing.




20
     Even if the amounts are in excess of the Accounts Payable Cap or the Cure Amount Cap.


                                                        -23-
             Case 19-10729-MFW          Doc 293        Filed 06/26/19   Page 24 of 25



       66.     Additionally, because the identity of the Successful Bidder(s) and the ultimate

terms of any winning bid(s) are not presently before the Court, the Committee reserves the right

to object to any proposed sale(s) at the appropriate time.

                                         CONCLUSION
       WHEREFORE, for the reasons set forth above, the Committee objects to the relief

sought in the Sale Motion, and the Committee respectfully requests that this Court limit the relief

sought by the Debtors in the Sale Motion to the extent provided for herein and grant such other

and further relief as the Court may deem just and proper.

                         [Remainder of this page intentionally left blank.]




                                                -24-
         Case 19-10729-MFW   Doc 293     Filed 06/26/19   Page 25 of 25



Dated: June 26, 2019             MONTGOMERY McCRACKEN WALKER &
                                 RHOADS LLP

                                 /s/ Marc J. Phillips
                                 Marc J. Phillips (No. 4445)
                                 1105 North Market Street
                                 Suite 1500
                                 Wilmington, DE 19801
                                 Telephone: (302) 504-7823
                                 Email: mphillips@mmwr.com

                                 -and-

                                 LOWENSTEIN SANDLER LLP
                                 Kenneth A. Rosen, Esq. (admitted Pro Hac Vice)
                                 Mary E. Seymour, Esq. (admitted Pro Hac Vice)
                                 Bruce Buechler, Esq. (admitted Pro Hac Vice)
                                 Joseph DiPasquale, Esq. (admitted Pro Hac Vice)
                                 One Lowenstein Drive
                                 Roseland, New Jersey 07068
                                 Telephone: (973) 597-2500
                                 E-mail: krosen@lowenstein.com
                                        mseymour@lowenstein.com
                                        bbuechler@lowenstien.com
                                        jdipasquale@lowenstein.com

                                 Jennifer Kimble, Esq. (admitted Pro Hac Vice)
                                 Gabriel L. Olivera, Esq. (admitted Pro Hac Vice)
                                 1251 Avenue of the Americas
                                 New York, New York
                                 Telephone: (212) 262-6700
                                 Facsimile: (212) 262-7402
                                 E-mail: jkimble@lowenstein.com
                                         golivera@lowenestein.com

                                 Counsel for the Official Committee of Unsecured
                                 Creditors




                                  -25-
